Citation Nr: 0923560	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected post-operative residuals of 
left (non-dominant) shoulder surgery. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle 
Washington by which the RO granted service connection and 
assigned an initial 10 percent rating for post-operative 
residuals of left shoulder surgery.  The RO also granted 
service connection and assigned a separate noncompensable 
rating for a residual surgical scar on the left shoulder.  
The Veteran did not appeal the determination regarding the 
scar.

It appears from the Veteran's statements that he may be 
raising claims of entitlement to service connection for 
rheumatoid arthritis.  The issue of rheumatoid arthritis is 
referred to the RO for appropriate development and 
adjudication.  


FINDING OF FACT

The Veteran's left shoulder disability is manifested by pain 
and only mild limitation of motion; there is no ankylosis, 
deformity, or malunion. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for post-operative residuals of left (non-dominant) 
shoulder surgery have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5201 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, VA examinations, and private 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, service connection has been granted and 
an initial disability rating and effective date have been 
assigned in the rating action on appeal.  Thus, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of January 25, 2005, the date of his 
claim, and an initial rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
notice of disagreement ad Substantive Appeal.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran an 
examination, obtained medical opinions as to the etiology of 
disabilities, and assisted the Veteran in obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

Discussion

The Veteran maintains that he is entitled to an initial 
disability evaluation for his service-connected left shoulder 
condition in excess of 10 percent.  In that regard, 
disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where the claim for an initial 
disability evaluation for left shoulder condition stems from 
an initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for 
any or all of the retroactive period from the effective date 
of the grant of service connection to a prospective rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, service connection and a 10 percent evaluation for 
post-operative residuals of left shoulder surgery, which is 
the Veteran's minor arm, has been in effect since January 25, 
2005, under DC 5010.  38 C.F.R. § 4.71a, DC 5010.  DC 5010 
provides that traumatic arthritis is rated analogous to 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  38 C.F.R. § 
4.71a, DC 5003.     

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, DC's 
5200-5203.  Under 38 C.F.R. § 4.71a, DC 5201, the diagnostic 
code for limitation of motion of the arm, a 20 percent rating 
is assigned where there is limitation of motion of the minor 
arm at shoulder level, or limitation of motion of the minor 
arm midway between side and shoulder level; and a 30 percent 
rating is assigned where there is limitation of motion of the 
minor arm to 25 degrees from side.  38 C.F.R. § 4.71a, DC 
5201.     

Under 38 C.F.R. § 4.71a, DC 5202, the diagnostic code for 
impairment of the humerus, a 20 percent rating is assigned 
where there is malunion of moderate or marked deformity of 
the minor arm; or recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level; and a 40 percent rating is 
assigned for fibrous union of the minor arm.  38 C.F.R. § 
4.71a, DC 5202.      

Normal shoulder flexion and abduction is from 0 to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from 0 to 90 degrees. 
38 C.F.R. § 4.71, Plate I.

Evidence relevant to the current level of severity of the 
Veteran's left shoulder disability includes a June 2005 VA 
examination, a June 2005 X-ray report from Dr. A.P., a May 
2006 X-ray report from Dr. A.S., a June 2007 orthopedic 
examination from Dr. M.P, and a February 2009 VA primary care 
evaluation.      

The Veteran underwent a VA examination in June 2005.  At the 
time, the Veteran reported that he had at least five shoulder 
dislocations while in Vietnam, as a result of an enemy action 
motor vehicle accident in 1967.  The Veteran underwent 
surgery for this condition in November 1967.  The Veteran 
denied any dislocations since the aforementioned surgery.  
The Veteran denied the use of medication and assistive 
devices.  The Veteran indicated that he is employed as a 
plumber and must use his upper extremities on a daily basis, 
however, he has difficulty with overhead work and pulling on 
pipe wrenches.  The Veteran indicated that he has weakness 
and loss of strength in his upper left extremity.  Regarding 
pain, on a good day, he stated that the pain in his shoulder 
is a five of ten, however, on a bad day, it is eight of ten.  
The Veteran reported that he experiences three to four bad 
days per month, to which he attributed to overuse of his 
shoulder while working.  

Upon examination, there was an obvious surgical scar on the 
Veteran's left shoulder of 14cm, and disfiguring.  There was 
tenderness, particularly in the anterior shoulder and in the 
biceps tendon.  Abduction was from 0 to 180 degrees with some 
stiffness.  Elevation was from 0 to 165 degrees, with 
complaints of pain and stiffness.  Internal and external 
rotation was to 45 degrees, with complaints of pain and 
stiffness.  Extension was from 0 to 20 degrees.  There was 
weakness in the left upper extremity with resistance to range 
of motion maneuvers and strength testing of the biceps, 
triceps, deltoids, and shoulder girdle.  X-rays of the left 
shoulder showed a possible lesion in the proximal humerus.


The examiner diagnosed the Veteran with status post chronic 
left shoulder dislocations; status post left shoulder Putti-
Platt procedure; degenerative joint disease of the left 
shoulder; loss of motion and atrophy of the left shoulder 
upper extremity muscle groups; and disfiguring scar of the 
left shoulder.  The examiner opined, that he would expect an 
additional loss of motion of 25 to 30 degrees in the 
Veteran's left shoulder due to pain with repetitive use and 
flare-ups.  He further opined that he would expect weakness, 
fatigue, and lack of endurance in the left shoulder.  
Finally, the examiner opined that the Veteran's left shoulder 
scar and current left shoulder condition were the result of, 
or caused by the in-service injury and surgery.

A June 2005 private X-ray report of the Veteran's left 
shoulder indicated that there was a flattening of the 
posterolateral aspect of the humeral head, typical for Hill-
Sachs deformity, which indicates previous anterior shoulder 
dislocation.  The Veteran's exostosis was measured at 
approximately a centimeter in diameter and arisen from the 
anteriormedial aspect of the humeral neck.  A small soft 
tissue calcification was noted in the anterior aspect of the 
shoulder on the axillary view.  Dr. A.P. opined that that 
Veteran has an old Hill-Sachs deformity from a previous 
anterior dislocation and a small exostosis of the humeral 
neck.  

A May 2006 private X-ray report of the Veteran's left 
shoulder indicated a Hill-Sachs deformity indicative of a 
previous shoulder dislocation.  There was an exostosis 
projecting off of the medial humeral neck.  There was a small 
dystrophic calcification or old cortical avulsion fracture 
adjacent to the anterior head-neck region.  There was mild 
hypertrophic degenerative change at the AC joint.  There were 
multiple hemostatic clips projecting over the left upper 
lobe, adjacent to the mediastinum on the left.  Dr. A.S. 
opined that the Veteran has an old Hill-Sachs deformity 
consistent with a prior shoulder dislocation; a stable 
appearance of previously demonstrated humeral neck exostosis 
medially, which could conceivably limit range of motion; and 
persistent avulsion fracture or dystrophic tendinous 
calcification, possibly within the subscapularis tendon 
anterior to the humeral head-neck.     

A June 2007 private orthopedic examination revealed that the 
Veteran complained of tingling and numbness of his left upper 
extremity.  Upon examination, there was some "mild" 
limitation of motion of the Veteran's left shoulder, 
particularly with overhead lifting and internal rotation.  
The Veteran was lacking 10 degrees on full extension and full 
internal rotation.  X-rays of the Veteran's left shoulder 
demonstrated some posttraumatic arthritic changes.  His joint 
space was slightly narrowed and there was a significant spur 
of the inferior neck of the humerus.  Dr. M.P. diagnosed the 
Veteran with posttraumatic arthritis of the left shoulder 
secondary to the original dislocation, opining that the 
Veteran's symptoms do not demonstrate that he warrants total 
shoulder arthroplasty.  He further opined that the Veteran's 
condition does present a significant disability, particularly 
with regard to heavy physical activities.  Regarding the 
Veteran's left upper extremity, Dr. M.P. indicated that he 
believes that the Veteran's symptoms are consistent with 
carpal tunnel syndrome or possibly a pinched nerve in his 
neck.        

A February 2009 VA primary care evaluation indicated that the 
Veteran denied any pain or swelling of the joints.  
Examination demonstrated that the Veteran has normal 
extremities, without complaints of numbness or tingling.  
There was no crepitus or deformity noted.    

Given the evidence of record, specifically the June 2005 VA 
examination and the June 2007 private orthopedic examination, 
and considering the DeLuca factors, the Board finds the 
Veteran's overall disability picture to be accurately 
contemplated by a 10 percent disability evaluation under DC 
5003.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5003; see DeLuca.  
As noted above, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

Accordingly, the Board notes, that in order for the Veteran 
to obtain the next higher 20 percent disability rating under 
DC 5201, there must be limitation of motion of the arm at 
shoulder level for the minor arm, or limitation of motion of 
the minor arm midway between side and shoulder level.  38 
C.F.R. § 4.71a, DC 5201.  Again, normal shoulder flexion and 
abduction is from 0 to 180 degrees (90 degrees at shoulder 
level), and normal internal and external rotation is from 0 
to 90 degrees. 
38 C.F.R. § 4.71, Plate I.  As such, on range of motion, the 
June 2005 examination revealed shoulder abduction from 0 to 
180 degrees with some stiffness; shoulder forward elevation 
from 0 to 165 degrees, with complaints of pain and stiffness; 
internal and external rotation to 45 degrees, with complaints 
of pain and stiffness; and extension from 0 to 20 degrees.  
Further, the examiner opined, that he would expect an 
additional loss of motion of 25 to 30 degrees in the 
Veteran's left shoulder due to pain with repetitive use and 
flare-ups, as well as, weakness, fatigue, and lack of 
endurance in the left shoulder.  The June 2007 orthopedic 
examination revealed some mild limitation of motion of the 
Veteran's left shoulder, particularly with overhead lifting 
and internal rotation.  The physician indicated that the 
Veteran was lacking 10 degrees on full extension and full 
internal rotation.  Therefore, considering the additional 
loss of motion detailed above, the Board finds that the 
evidence of record does not contain findings to support a 
higher disability evaluation, or rather a compensable 
disability evaluation under DC 5201, the diagnostic code for 
limitation of motion of the arm.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 5201; see DeLuca.  

In the present case, the Board has also considered other 
diagnostic codes.  As indicated above, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  38 C.F.R. § 4.71a, DC's 5200-5203.  In this 
regard,   DC 5200 is not applicable as the Veteran has not 
contended, nor does the objective evidence show that he has 
ankylosis of his service-connected left shoulder.  Likewise, 
DC 5203 is also not applicable as the Veteran has not 
contended, nor does the objective evidence show that he has 
impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, 
DC's 5200, 5203.  The Board notes that the June 2005 X-rays 
and the May 2006 X-rays demonstrate that the Veteran has a 
Hill-Sachs deformity from a previous anterior dislocation and 
a small exostosis of the humeral neck, thus, the Board has 
also considered DC 5202, the diagnostic code for impairment 
of the humerus.  38 C.F.R. § 4.71a, DC 5202.  However, the 
evidence of record does not show that the Veteran has a 
malunion of moderate or marked deformity of the minor arm; or 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements or with 
infrequent episodes, and guarding of movement only at 
shoulder level.  Therefore, the Veteran does not warrant the 
next higher 20 percent disability evaluation under DC 5202.  
Id.  

The Board has also considered the Veteran's argument that his 
service-connected left shoulder disability should be rated 
under DC 5002, Rheumatoid Arthritis, and assigned a 40 
percent rating because he experiences incapacitating episodes 
as described under that DC.   

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Service 
connection was granted for the residuals of shoulder surgery 
and there is no evidence that the Veteran has been diagnosed 
with rheumatoid arthritis.  Thus, DC 5002 is inapplicable. 

Extraschedular considerations

The Veteran has reported that he is employed as a plumber, 
however, he must use his upper extremities on a daily basis, 
and therefore has difficulty with overhead work and pulling 
on pipe wrenches.  He further contended, that regarding his 
level of pain, which he specified as an eight of ten, he 
experiences three to four bad days per month to which he 
attributed to the overuse of his shoulder while working.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

The rating criteria for shoulder disabilities reasonably 
describe the Veteran's disability level and symptomatology 
and provide for ratings based on limitation of motion.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  As the effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule, referral for 
extraschedular ratings is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  


As the preponderance of the evidence is against the claim for 
increase, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for left shoulder condition is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


